ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_05_FR.txt. 71

OPINION DISSIDENTE DE M. SETTE-CAMARA,
VICE-PRESIDENT

[Traduction]

1. Regrettant de ne pouvoir m’associer à l’arrêt de la Cour, je tiens à
exposer ci-dessous les motifs de mon désaccord.

2. Quand les pères fondateurs du Statut de l’ancienne Cour décidèrent
de faire place à l’institution de l’intervention dans le projet rédigé par le
comité consultatif de juristes de La Haye, ils n’innovaient d’aucune
manière. Ils ne faisaient qu’inscrire dans l’acte fondamental de la Cour une
procédure reconnue par tous les systèmes juridiques du monde, comme
moyen légitime d’attribuer aux Etats tiers, étrangers à un différend juri-
dique donné, le droit de participer au procès pour défendre leurs droits ou
intérêts juridiques susceptibles d’être compromis ou menacés par le dérou-
lement de la procédure contentieuse.

3. Dans la plupart des systèmes juridiques, et quoique sous des formes
diverses (intervention principale ou accessoire, à titre de soutien ou d’« at-
taque »), il s’agit fondamentalement d’une même chose: l'existence du
droit ou de l’intérêt juridique d’une tierce partie qui peut être affecté par le
déroulement du procès. Par nécessité, la preuve de cet intérêt juridique n’a
pas à être définitive et sans conteste : en droit romain déjà, la simple
apparence de son existence suffisait à justifier intervention.

4, Puisque l'arrêt, dans son paragraphe 35, se réfère aux travaux pré-
paratoires de l'adoption du Statut pour prouver que l’article 62 ne cons-
titue pas une dérogation aux règles générales sur la compétence, je crois
devoir rappeler certains aspects essentiels desdits travaux préparatoires.

5. Le comité consultatif de juristes de 1920 ne pouvait négliger une
institution qui fait partie intégrante de tous les systèmes de droit et qui,
instrument indispensable de la défense des intérêts et droits juridiques des
tiers dans les procédures contentieuses, constitue l’un des principaux élé-
ments du droit procédural dans les systèmes juridiques internes. Une telle
institution ne pouvait être laissée de côté dans l’organisation procédurale
que l’on était en train d’édifier comme premier essai de création d’un
organe judiciaire permanent en droit international.

6. Les premiers projets du comité envisageaient seulement ce qui fait la
teneur de l’article 63 actuel, c’est-à-dire le cas de l'intervention d'Etats
signataires d’une convention internationale dans une affaire contentieuse
relative à l'interprétation de ladite convention, à laquelle sont parties
d’autres Etats, en plus de ceux qui participent à l'instance. En ce cas, aux

72
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 72

termes de l’article 63, le Greffier doit avertir tous ces Etats sans délai, et
chacun d’eux a le droit d’intervenir, acceptant par là d’être lié par la
décision.

7. Déjà, dans le compte rendu de la vingt-huitiéme séance de travail du
comité de juristes de La Haye, tenue le 20 juillet 1920, on lit que lord
Phillimore :

« soulève la question du droit d’intervention. Il croit que l'alinéa 4 est
inutile si ce droit n’est pas admis dans une mesure plus large que cela
n’a été fait dans l’article 23, qui parle seulement de traités géné-
raux. » (Voir C.P.J.1., Comité consultatif de juristes, Procès-verbaux des
séances du comité, p. 587.)

8. Au cours des débats sur le projet, et en vue de se conformer à la
généralité des systèmes nationaux de droit judiciaire, if fut proposé d’en-
visager une autre forme d’intervention — non pas limitée à l’« interpréta-
tion » des conventions internationales, mais s'étendant à toutes les formes
de procédure contentieuse, pour que les tierces parties disposent d’un
recours leur permettant de remédier au préjudice ou dommage qu’une
décision rendue dans une affaire opposant d’autres parties causerait à leurs
intérêts juridiques. Telle est l’origine de l’article 62. Diverses formules
furent présentées par M. Fernandes, M. Loder et d’autres membres du
comité, mais c’est le président, le baron Descamps, qui suggéra le libellé
que le comité devait adopter pour finir :

« Lorsqu'un Etat estime que dans un différend un intérêt d'ordre
juridique le concernant est en cause, il peut adresser à la Cour une
requête à fin d'intervention. La Cour décide. »

Ce texte coincide presque mot pour mot avec celui qui a survécu jusqu’à
aujourd’hui (ibid., p. 594).

9. La même formule fut reprise dans l’avant-projet qui, modifié par le
Conseil de la Société des Nations, devint l’article 60.

10. Le rapport de Léon Bourgeois au Conseil déclare à propos de cet
article :

« Ils [le comité] ont, en effet, donné aux Etats non parties au litige
un droit d'intervention dans les cas où un intérêt d’ordre juridique qui
leur est propre se trouve en jeu. » (C.P.J.L, Documents relatifs aux
mesures prises par le Conseil de la Société des Nations aux termes de
l’article 14 du Pacte, p. 50.)

11. Les travaux du comité furent aussi discutés à la session préliminaire
de la Cour de 1922. Lors de la rédaction du premier Règlement de la Cour
en 1922, les avis furent partagés sur la nécessité d’un lien juridictionnel :
lord Finlay et MM. Weiss, Oda, Loder et Moore répondirent par la néga-
tive et MM. Anzilotti, Huber, Negulesco, Altamira et Yovanovitch par

73
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 73

l'affirmative. Le 24 février 1922 le Président, M. Loder, alla plus loin dans
l'interprétation du texte en décidant :

« Le Président déclare qu’il ne pourrait pas mettre aux voix une
proposition tendant à limiter le droit d'intervention, aux termes de
l’article 62, aux seuls Etats ayant accepté la juridiction obligatoire.
Cette proposition, si elle était acceptée, irait, en effet, à l'encontre du
Statut. » (C.P.J.I. série D n° 2, p. 96.)

12. Ainsi, dès cette période initiale, la necéssité d’un lien juridictionnel
était douteuse, pour dire le moins.

13. La même séance fut marquée par une déclaration énergique de lord
Finlay :

« Lord Finlay s’associe au Président pour juger inadmissible l’idée
que l’intervention puisse avoir lieu seulement dans un procès entre
deux Etats ayant accepté la juridiction obligatoire de la Cour, et
seulement de la part d’un Etat ayant accepté la même juridiction. A
son avis, cette idée n’est fondée sur aucune disposition du Statut. »
({bid., p. 90.)

14. Je ferai ici quelques observations au sujet de l'argument souvent
utilisé par la Libye et par Malte, que ce soit dans leurs observations écrites
ou dans les plaidoiries de leurs conseils, selon lequel l’article 62 serait un
vestige de l’époque où les auteurs du Statut s’inspiraient de l’idéal de la
création d’un tribunal international permanent à compétence obligatoire.
Malte et la Libye soutiennent en effet que, quand cet idéal fit place à la
notion plus réaliste de la juridiction consensuelle, les auteurs du Statut
« oubliérent » d’adapter l’article 62 à la réalité nouvelle ou de le supprimer
purement et simplement.

15. Cette théorie de la négligence des auteurs du Statut remonte aux
déclarations de M. Altamira :

«le projet des juristes de 1920 était fondé sur le principe de la juri-
diction obligatoire de la Cour. Lorsque ce principe fut modifié par
l'Assemblée, on a malheureusement omis de faire concorder le texte
de certains articles avec le nouveau principe qu’on a introduit. » (bid,
p. 89.)

16. Le fait que le texte de l’article ait été soigneusement réexaminé a —
plusieurs reprises, en particulier par le comité de juristes chargé de rédiger
le Statut de la Cour actuelle, réuni à Washington du 9 au 19 avril 1945, et
que ledit texte soit ressorti du comité à peu près inchangé (voir UNCIO,
Documents, vol. 14, p. 485-676) dément tout à fait l'argument artificiel tiré
d’une présomption de négligence dans la rédaction de l’instrument qui est à
la base même de l’existence de la Cour.

74
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 74

17. L’article 62, tel qu’inscrit au Statut et toujours conservé depuis lors
— sous réserve de la seule suppression, en 1945, de l’expression as a third
party, afin d’aligner le texte anglais sur le français — est rédigé en termes
généraux et très concis. Selon ce texte tout Etat est en droit de demander à
intervenir si un intérêt d’ordre juridique est pour lui en cause dans une
affaire soumise à la Cour. Conformément aux meilleures traditions remon-
tant au droit romain, il suffit que l'Etat estime avoir un intérêt d’ordre
juridique : il n’est pas tenu de rapporter la preuve positive et indiscutable
de Pexistence de cet intérêt. De plus, c’est assez que cet intérêt juridique
soit en cause : la simple éventualité suffit, et la preuve d’un préjudice réel,
concret et imminent n’est pas nécessaire à la décision de la Cour en vertu de
l'article 62, paragraphe 2. La seule exigence, aux termes du Statut, c’est que
l'intérêt soit d’ordre juridique et non pas politique ou de pur fait.

18. L'article 62 du Statut pose trois exigences principales :

a) un Etat (outre ceux qui participent à un procès contentieux devant la
Cour) estime qu’un intérêt d'ordre juridique est pour lui en cause :

b) cet intérêt d’ordre juridique peut être affecté par la décision de la
Cour ;

c) la Cour a le pouvoir discrétionnaire de statuer sur la requête à fin
d'intervention.

19. La pratique de la Cour en matière d'intervention est des plus mai-
gres. La Cour permanente n’a eu à connaître qu’une seule fois d’une
intervention fondée sur l’article 62, dans l’affaire du Vapeur Wimbledon.

Ou plutôt, la requête de la Pologne avait bien été faite à l’origine en vertu de
l’article 62 ; mais, comme l'interprétation de l’article 380 du traité de
Versailles dans son application à l’accès au canal de Kiel constituait le
point essentiel en litige, la Cour décida d’autoriser l’intervention, mais sur
la base de l’article 63 (voir C.P.J.I. série A n° 1, p. 12-13). Jamais donc la
Cour permanente n’a eu à s'occuper de la mise en œuvre de l’article 62.

20. L'expérience de la Cour actuelle n’est pas abondante non plus, tant
s’en faut. Dans l'affaire Haya de la Torre (C.I.J. Recueil 1951, p. 74-77), la
Cour a accueilli la requête à fin d’intervention de Cuba, fondée sur Par-
ticle 63, avec l’accord de la Colombie et malgré l’opposition du Pérou. Il
s'agissait en l'espèce d'interpréter la convention de La Havane sur l'asile de
1928.

21. Dans l’affaire de ? Or monétaire pris à Rome en 1943 (C.I.J. Recueil
1954), la Cour s’occupa directement du problème de l’intervention, vu la
possibilité d'intervenir qu'avait l’Albanie, mais que ce pays mutilisa
pas.

22. En 1974, Fidji demanda à intervenir dans l'affaire des Essais
nucléaires. Le 20 décembre 1974, une ordonnance de la Cour adoptée à

75
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 75

l'unanimité déclara que la requête de Fidji tombait. La déclaration com-
mune de M. Dillard et de sir Humphrey Waldock et, de façon plus
détaillée, la déclaration de M. Jiménez de Aréchaga, jointes à cette ordon-
nance, affirment qu’un lien juridictionnel eût été nécessaire si la requête à
fin d'intervention avait été accueillie (voir C.J. Recueil 1974, p. 532-533).
De même, M. Onyeama et sir Garfield Barwick, juge ad hoc, se déclaraient
favorables à la nécessité du lien juridictionnel.

23. Compte tenu des liens évidents entre la présente instance et l’arrêt
rendu par la Cour en 1981 sur la requête de Malte à fin d'intervention dans
l'affaire Tunisie/ Libye, ainsi que de importance de cet arrêt sur certains
points, je me propose de l’examiner séparément.

24. Aux débuts de la Cour permanente, quand la session préliminaire
rédigea les premières dispositions du Règlement concernant l'application
de l’article 62 (articles 58 et 59 du Règlement), les trois conditions exigées
en cas de requête à fin d’intervention étaient très simples et tranchées.
L'article 59, dans sa version française initiale, disposait :

« La requête visée à l’article précédent contient :

1. La spécification de l'affaire ;

2. L’exposé des raisons de droit et de fait justifiant l’interven-
tion ;

3. Le bordereau des pièces à l’appui, qui sont annexées. »

25. Cet article resta inchangé lors de la revision de 1936, sous réserve de
quelques modifications de rédaction et de numérotage : il devint les para-
graphes 1 et 2 de l’article 64 du Règiement. De même, le paragraphe 2 de
l’ancien article 58 (qui donnait à Ja Cour le pouvoir de proroger les délais de
présentation de la requéte) fut abrogé.

26. Aucun changement ne fut introduit dans le Règlement de 1946, ni
dans celui de 1972, ot la disposition en question prit le numéro 69, mais les
prescriptions relatives à la teneur de la requête étaient inchangées :

«2. La requête contient :
— l'indication de Paffaire ;
— l'exposé des raisons de droit et de fait justifiant l'intervention ;
— le bordereau des pièces à Pappui, qui sont annexées. »

27. Ce texte fut complètement remanié lors de la revision de 1978.
L'article 69 devint l’article 81. La disposition détaillée du paragraphe 3 de
l’article 38, relative aux requêtes introductives d’instance, fut étendue a
l'intervention. Le délai fut abrégé. Au lieu d’être présentée « avant l’ou-
verture de la procédure orale », la requête doit désormais P’étre avant la fin
de la procédure écrite. Mais les changements les plus significatifs furent

76
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 76

apportés au paragraphe 2 de l’article 81, qui définit la teneur de la requête
dans les termes suivants :

«2. La requête indique le nom de lagent. Elle précise Paffaire
qu’elle concerne et spécifie :

a) l'intérêt d'ordre juridique qui, selon l'Etat demandant à intervenir,
est pour lui en cause ;

b) l’objet précis de l’intervention ;

c) toute base de compétence qui, selon Etat demandant à intervenir,
existerait entre lui et les parties. »

28. Cette nouvelle rédaction dépasse sans aucun doute le libellé très
sobre et concis de l’article 62 du Statut, aux termes duquel la seule con-
dition de l'intervention est lexistence d’un intérêt d’ordre juridique en
cause.

29. Comme on le voit, la controverse vieille de soixante ans sur la
question de savoir si l’Etat intervenant doit ou non prouver l’existence d’un
lien juridictionnel avec les parties principales s’est trouvée ressuscitée par
la revision du Règlement.

30. Je n’ai pas l'intention d'examiner en détail le problème de la néces-
sité de l’existence d’un lien juridictionnel pour établir le droit d'intervenir
des Etats tiers. Mais il me paraît douteux qu’une condition aussi impor-
tante et générale puisse être greffée sur le texte de l’article 62 du Statut par
une simple disposition du Règlement.

31. En ce qui concerne le problème particulier de l'alinéa c) de l’ar-
ticle 81, paragraphe 2, du Règlement, son sens véritable n’est pas clair, tant
s’en faut. Et même, la lecture des procès-verbaux relatifs à la rédaction du
nouveau Règlement montre que des incertitudes considérables planaient
sur le sens véritable de cet alinéa, mais que, selon l'opinion dominante, il
s'agissait seulement d’attirer l'attention sur ce point et de veiller à ce que
tout Etat qui peut indiquer un tel titre de compétence le fasse connaître à la
Cour.

32. Cette nouvelle rédaction du Règlement comportait de profondes
innovations. Il était peut-être opportun d’inclure dans le nouveau texte
Pobjet précis de l’intervention. Cette exigence est compréhensible, et peut
être considérée comme sous-entendue dans le texte de l’article 62. Mais
c’est l’alinéa c) du paragraphe 2 de l’article 81 qui, en obligeant l’interve-
nant à préciser « toute base de compétence qui, selon l’Etat demandant à
intervenir, existerait entre lui et les parties », constitue l'innovation radi-
cale et surprenante de cette disposition. Cette disposition est en effet
formulée en termes nébuleux, et elle n’indique pas s’il s’agit seulement
d’une obligation d’informer la Cour ou d’une condition préalable à pro-
prement parler, nécessaire à la recevabilité de l’intervention dans une
affaire donnée.

77
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 77

33. Le 30 janvier 1981, la République de Malte a déposé au Greffe de la
Cour une requête à fin d'intervention en vertu de Particle 62 du Statut.
Pour la première fois, la Cour avait à connaître d’une véritable requête à fin
d'intervention fondée sur cet article et, en même temps, à appliquer les
nouvelles dispositions du Règlement de 1978.

34. Dans sa requête, Malte affirmait l'existence d’un intérêt d’ordre
juridique qui risquait d’être mis en cause par la décision de la Cour dans le
différend entre la Tunisie et la Libye. Compte tenu de la situation géo-
graphique, il était difficile de contester l'intérêt d'ordre juridique de Malte
dans l’affaire Tunisie/Libye.

35. En exposant ses arguments, tant par écrit qu’oralement, Malte a
soutenu que la condition du lien juridictionnel n’était pas prévue dans le
texte de l’article 62 du Statut, et qu’elle n’avait donc pas à en apporter la
preuve. |

36. Je n’entrerai pas en détail dans les aspects principaux de l’arrêt du
14 avril 1981. De fait la Cour, dans l’affaire Tunisie/ Libye, s’est débar-
rassée du problème essentiel de la nécessité d’un lien juridictionnel dans les
termes suivants :

« Etant parvenue, pour les motifs énoncés dans le présent arrêt, à la
conclusion que, de toute manière, la requête de Malte à fin d’inter-
vention n’est pas de celles auxquelles elle puisse accéder, la Cour
n’estime pas nécessaire de décider en l’espèce si existence d’un lien
juridictionne] valable avec les parties à l'instance constitue une con-
dition essentielle pour qu’un Etat puisse être admis à intervenir en
vertu de l’article 62 du Statut. (C.I.J. Recueil 1981, p. 20, par. 36.)

37. Ainsi, après l’arrêt du 14 avril 1981, le problème de la nécessité d’un
lien juridictionnel demeurait en suspens dans la jurisprudence de la
Cour.

38. Malte a été déboutée de sa requête pour ne s'être pas conformée à
l’alinéa b) du paragraphe 2 de l’article 81 du Règlement, qui lui demandait
de définir les contours précis de l’objet de son intervention.

39. Comme la Cour l’a fait observer dans l'exposé de ses motifs au
paragraphe 32 :

« En un mot, Malte demande à entrer dans le procès mais sans
assumer les obligations d’une partie au sens du Statut, et en particulier
de l’article 59, en vertu duquel la décision rendue en l'espèce serait par
la suite obligatoire pour Malte dans ses relations avec la Libye et la
Tunisie. Si, par la présente requéte, Malte demandait 4 soumettre 4 la
décision de la Cour son propre intérêt juridique par rapport à l’objet
de laffaire, et à devenir partie à celle-ci, la Cour aurait sans aucun
doute à examiner immédiatement une autre question. » (C.I.J. Recueil
1981, p. 18-19.)

78
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 78

40. La République de Malte et la Jamahiriya arabe libyenne ont signé le
23 mai 1976, à La Valette, un compromis en vue de soumettre à la Cour
internationale de Justice une affaire concernant la délimitation de leurs
plateaux continentaux respectifs. Après de longues démarches, le compro-
mis a été déposé au Greffe sous couvert d’une lettre conjointe de notifi-
cation en date du 26 juillet 1982.

41. Dans le délai prévu au paragraphe 1 de l’article 81 du Règlement de
la Cour, l'Italie a présenté le 24 octobre 1983 une requête à fin d’inter-
vention sur la base de l’article 62 du Statut. Conformément aux disposi-
tions de l’article 83, paragraphe 1, du Règlement, des copies certifiées
conformes de la requête ont été transmises aux Parties, et la date limite
pour la réception de leurs observations a été fixée au 5 décembre 1983.
Ainsi la Cour se trouve de nouveau appelée à prendre une décision concer-
nant l’application de l’article 62 du Statut.

%

42. Dans sa requête, l'Italie invoque l’existence d’un « intérêt d’ordre
juridique » qui serait pour elle en cause, en développant dans ce sens une
série d'arguments :

a) Les zones à délimiter entre les Parties appartiennent toutes à une même
région de la Méditerranée centrale, dont l'Italie est riveraine.

b) Il s’agit d’une région étroite, dont aucun point ne se trouve à plus de
400 milles marins des côtes des autres Etats riverains, et notamment de
Pile de Malte.

c} Si Pon applique à cette région la définition de larticle 76 de la con-
vention sur le droit de la mer, qui dispose que la largeur minimum du
plateau continental est de 200 milles marins, il en résulte que la totalité
des fonds en question fait partie d’un seul et méme plateau continental,
avec de vastes zones de chevauchement.

d) En ce qui concerne le prolongement naturel, Malte se trouve sur le
plateau continental de la Sicile, qui se prolonge encore au sud et à l’est
de Vile de Malte, en direction du plateau sous-marin de Melita et
Medina.

e) I suffit de jeter un « coup d’ceil sur la carte » pour constater qu’une
grande partie des fonds de ladite région se trouve devant les côtes
italiennes et au large de ces côtes.

f) Une ligne médiane tracée, à titre d’hypothèse, entre les masses terrestres
de l'Italie et de la Libye placerait du côté italien certaines des zones sur
lesquelles Malte revendique des droits.

43. L’Italie conclut que certaines zones de plateau continental en litige
entre Malte et la Libye sont des zones sur lesquelles l'Italie a des droits
indéniables :

« l'Italie a par conséquent un intérêt juridique incontestable en cause

79
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 79

en l’espèce. Elle se trouve même dans un cas tout à fait classique
d'intervention en droit judiciaire et où l'intervention, en pratique, est
toujours admise : celle où l’intervenant excipe des droits de véritable
dominus de la chose en litige, ou d’une partie de cette chose. » (Re-
quête à fin d'intervention du Gouvernement de l'Italie, par. 11.)

44. Soucieuse d'échapper au sort réservé à Malte lors de sa demande
d'intervention de 1981, l'Italie a veillé à être aussi précise que possible dans
la description de l’objet de son intervention.

45. La requête de l’Italie, au paragraphe 16, définit cet objet en ces
termes :

« L'objet de la demande d’intervention de l'Italie est d’assurer
devant la Cour la défense de son intérêt d’ordre juridique de sorte que
ces principes et règles et, surtout, la méthode pratique de les appliquer
ne soient pas déterminés par la Cour dans l’ignorance et au détriment
de cet intérêt.

En d’autres termes, l'Italie demande à participer à l'instance dans
toute la mesure nécessaire pour lui permettre de défendre les droits
qu’elle revendique sur certaines des zones revendiquées par les Parties
et de préciser la localisation de ces zones, compte tenu des revendi-
cations des deux Parties principales. »

Et plus loin (par. 17):

« I] va sans dire — mais il vaut mieux que ce soit dit expressément
afin d'éviter toute ambiguïté — que le Gouvernement italien se sou-
mettra, une fois admis à intervenir, à la décision que la Cour voudra
prendre au sujet des droits revendiqués par l'Italie, en pleine confor-
mité avec les termes de l’article 59 du Statut de la Cour. »

*

46. Concernant la question fondamentale de la nécessité d’un lien juri-
dictionnel avec les Parties principales, l'Italie n’a pas manqué de relever
que les dispositions de l’article 62 ne requièrent aucune preuve de l’exis-
tence d’une base de compétence, et que :

« Le Règlement de la Cour ne pouvait donc pas subordonner la
recevabilité d’une demande à fin d'intervention 4 des conditions
juridiques non prévues par le Statut. » (Requête de l’Italie, par. 19.)

L'Italie souscrit à l'interprétation selon laquelle :

« L'expression « toute base de compétence » et l'emploi du condi-
tionnel laissent entendre, au contraire, qu’elle se borne à établir une
simple exigence de fourniture d’information aux fins d’une connais-

80
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 80

sance plus complète des circonstances de l'affaire. » (Requête de
Italie, par. 20.)

47. Malgré cette nette prise de position contre la nécessité de prouver
l'existence d’un lien juridictionnel, la requête italienne essaie au para-
graphe 21 de se conformer aux stipulations de l’article 81, paragraphe 2 c),
du Règlement de la Cour, en affirmant que les droits juridiques indéniables
de l'Italie et l’objet de l'intervention créent automatiquement, sur la base
de l’article 62, la compétence de la Cour, dans une mesure suffisante pour
justifier l'admission de l’Italie à participer à la présente procédure en
qualité d’intervenant.

48. Un autre argument invoqué par l'Italie pour démontrer l'existence
d’un lien juridictionnel est le fait qu’en tant que Membre des Nations
Unies, l’Italie, de même que la Libye et Malte, est partie au Statut de la
Cour et appartient donc à la « communauté judiciaire » créée par le sys-
tème des Nations Unies pour le règlement des différends. Le lien juridic-
tionnel immanent résultant de l’existence de cette « communauté judi-
ciaire » est assez douteux, et ne tient pas compte des règles spéciales de
compétence énoncées aux articles 36 et 37 du Statut, exception faite du
paragraphe 6 de l’article 36, qui habilite la Cour à décider de sa propre
compétence. L'existence de textes tels que les articles 41, 60, 61 et 62, qui
créent des « règles de compétence » directes, est un point qui mérite exa-
men.

49. L’argument additionnel du paragraphe 22 de la requête de l’Italie, à
savoir que ce pays a accepté la juridiction obligatoire de la Cour en
devenant partie à la convention européenne pour le règlement pacifique
des différends du 29 avril 1957, dont l’article 1 prévoit la compétence de la
Cour, n’est pas plus convaincant, le lien juridictionnel créé par cette
convention n’ayant d’effet qu'entre les parties à cet instrument. Or l’une au
moins des Parties au principal, la Libye, n’est pas partie à la convention, si
par contre Malte y est partie depuis 1958.

50. En conclusion, l'Italie se trouverait en meilleure posture en rejetant
tout simplement la nécessité de démontrer le lien juridictionnel aux termes
de l’article 62, au lieu de se livrer à des efforts peu convaincants pour
démontrer l'existence d’un lien aussi douteux.

*
* *

51. Avant l’expiration du délai fixé par ordonnance du Président de la
Cour en application de l’article 83 du Règlement, les deux Parties à l’ins-
tance principale ont présenté le 5 décembre 1983 des observations au sujet
de la requête à fin d’intervention introduite par l’Italie. Les conclusions de
ces deux séries d’observations sont négatives et, comme la partie corres-
pondante de l’arrêt en donne un résumé complet, je m’abstiendrai de les
exposer.

81
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 81

52. Du fait qu’il sembie établir un lien entre l’objet de intervention et
l'intérêt d’ordre juridique en jeu, l’arrêt traite le problème de l'intérêt
d'ordre juridique et celui de l’objet de l'intervention comme s’il s'agissait
d’une seule et même question. Je me permets de ne pas partager cette façon
de voir. L'intérêt d’ordre juridique qu’un Etat tiers estime avoir dans le
procès principal et le fait qu’il est en cause sont les seuls fondements de
l'intervention selon l’article 62 du Statut. Telle est l’exigence principale
quant à ce que la Cour doit examiner pour connaître d’une requête à fin
d'intervention fondée sur l’article 62. La disposition du Statut ne men-
tionne d’aucune manière l’objet de l’intervention, qui se trouve défini par
la nature même de l'institution de l’intervention comme étant la protection
des droits de l’intervenant. Ce n’est pas le Statut, mais l’article 81, para-
graphe 2 b), du Règlement qui mentionne !’« objet précis » de l’interven-
tion parmi les conditions préalables dont la Cour doit vérifier l’existence.
Les deux problèmes sont différents et ne coïncident ni dans leur signifi-
cation, ni dans leur importance pour la décision de la Cour.

53. A mon sens la Cour devrait examiner les deux questions séparé-
ment, c’est-à-dire commencer par l’intérêt d’ordre juridique, difficilement
contestable dans le cas de l'Italie, et envisager à part le problème de l'objet,
qui ne peut aucunement être confondu avec le premier.

54. L’arrét, au paragraphe 28, décrit comme suit la démarche qu’il
entend suivre dans ses motifs :

« La Cour s’en tiendra aux considérations qui sont, selon elle,
indispensables a la décision qu’elle doit rendre. Sur cette base, afin de
déterminer si la requête italienne est justifiée, la Cour doit examiner
l'intérêt d'ordre juridique qui serait susceptible d’être en cause. Pour
cela, il lui faut évaluer l’objet de la requête et la manière dont celui-ci
correspond à ce qu’envisage le Statut. »

55. Il est étrange qu’en indiquant le déroulement général de son rai-
sonnement Ia Cour subordonne l’examen du problème de l'intérêt d’ordre
juridique de l'Etat qui demande à intervenir à la mesure dans laquelle cet
intérêt « correspond » à l’objet de intervention. L'intérêt d’ordre juridi-
que est l’exigence principale de l’article 62 du Statut dont il faut à première
vue justifier, tout comme du fait que ledit intérêt est en cause. La décision
de la Cour dans la première phase de la procédure d’intervention, c’est-
à-dire la décision prévue au paragraphe 2 de l’article 62, doit porter sur ce
point précis plus que sur tout autre.

56. Ilest donc surprenant que malgré les nombreuses pages consacrées à
la question de l’intérêt d’ordre juridique dans l'introduction, comme dans
l'exposé des positions des Parties, la Cour, à part quelques brèves réfé-
rences occasionnelles, ne se soit pas demandé plus à loisir si l’Italie a un
intérêt d'ordre juridique qui serait en cause.

57. Dans les espaces maritimes restreints de la Méditerranée centrale,

82
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 82

on ne saurait guère nier que des intérêts d’ordre juridique peuvent être
invoqués par chacun des Etats riverains, à savoir l'Italie, la Libye, Malte, la
Tunisie et peut-être aussi l’Algérie, dans toute délimitation d’un plateau
continental qui semble former un tout, qu’on l’envisage sous langle du
prolongement naturel ou d’après les critères des « nouvelles tendances »
de la convention de Montego Bay, où le plateau continental a une largeur
minimale de 200 milles marins. Certes, la convention n’est pas encore en
vigueur et ne le sera probablement pas d’ici quelque temps, mais telles sont
les tendances du nouveau droit de la mer qu’il a été demandé à la Cour de
prendre en considération dans l'affaire Tunisie/ Libye. De même, le prin-
cipe de proportionnalité ne saurait faire abstraction des intérêts de l'Italie
avec ses longues côtes, surtout celles de la Sicile, de la Calabre et de
PApulie, donnant sur la Méditerranée centrale.

58. Quand Malte a déposé sa requête à fin d'intervention en 1981, elle se
heurtait à des difficultés plus grandes pour établir un intérêt d’ordre
juridique. Pourtant elle a soutenu qu’elle avait :

«un « intérêt spécial et unique » en l’instance en cours, parce qu’elle
serait « concernée par les faits » de l’affaire Tunisie/ Libye ... en raison
de sa situation géographique par rapport aux deux Parties à l’ins-
tance » (C.I.J. Recueil 1981, p. 9, par. 13).

59. Cependant la conclusion de la Cour, au paragraphe 33 de l'arrêt de
1981, revient à nier l'existence d’un tel intérêt :

« Cela étant, le caractère même de l'intervention demandée par
Malte montre, de l’avis de la Cour, que Pintérét d'ordre juridique
invoqué par elle ne peut être considéré comme susceptible d’être en
cause en l'espèce au sens de l’article 62 du Statut. » (C.IJ. Recueil
1981, p. 19.)

60. De fait, et ce point, selon moi, n’a pas été approfondi suffisamment
dans l'arrêt, comme l’atteste la brève référence qui figure au paragraphe 39,
l'affaire Tunisie/ Libye concernait une délimitation entre Etats limitrophes,
à partir d’un point prédéterminé, le point extrême de la frontière territo-
riale. D’autre part, la situation géographique de Malte, dont les côtes font
face à celles de la Libye et de la Tunisie, pouvait difficilement avoir une
incidence sur la délimitation latérale, sauf dans la mesure où il s’agirait de
prolonger la future ligne de délimitation maritime jusqu’à l’endroit où elle
pénétrerait sur le plateau continental maltais ; or la Cour a introduit, au
paragraphe 35 de l'arrêt de 1981, une réserve à ce sujet.

61. La situation actuelle est totalement différente. Les côtes de l'Italie
font face à celles de Malte et de la Libye, et toute délimitation résultant de
ce que la Cour décidera au sujet des principes et règles du droit interna-
tional applicables ne pourra manquer de se répercuter sur les intérêts de
l'Italie, car la géographie de la région le veut ainsi.

62. De plus, par suite des caractéristiques de la Méditerranée centrale,

83
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 83

un certain chevauchement sera inévitable, et c’est afin de prévenir une
délimitation qui méconnaitrait les intérêts italiens dans la région considé-
rée que la requête à fin d’intervention a été présentée. Contrairement à une
délimitation latérale, où les relations bilatérales l’emportent, la délimita-
tion entre Etats qui se font face peut aisément mettre en cause les intérêts
d’autres Etats riverains par la nature même des choses.

63. Je ne peux suivre le raisonnement de la Cour qui l’amène à conclure
ce qui suit, au paragraphe 29 :

« si, sur le plan formel, l'Italie demande [à la Cour] de sauvegarder ses
droits, sa requête a pour effet pratique inéluctable d'inviter la Cour à
reconnaître ceux-ci et, pour ce faire, à statuer au moins partiellement
sur les différends entre l'Italie et Pune des Parties ou les deux ».

Dans des déclarations réitérées tout au long de la procédure tant écrite
qu’orale, l'Italie n’a cessé d’affirmer qu’elle voulait seulement « assurer
davant la Cour la défense de son intérêt d’ordre juridique »; et, en outre :

« Ce faisant, elle est persuadée qu’elle reste strictement dans les
limites de la procédure de l’intervention, qui n’a pas d’autre objet ni
d’autre raison d’être que d’assurer précisément la protection des
intérêts des tiers lorsqu’ils sont en cause dans une affaire portée
devant une instance judiciaire. » (Audience du 25 janvier 1984,
matin.)

64. L’arrét cite une série de déclarations où il est question de « droits »
appartenant à l'Italie, afin de prouver qu’elle cherche à faire reconnaître
ces droits. Cependant, selon moi, une certaine confusion plane sur l'usage
des mots « droits » et « prétentions » dans la procédure. Certes, les parties
qui se présentent devant la Cour invoquent l'existence de droits. Qu'est-ce
qu’un intérêt d’ordre juridique, sinon l’allégation d’un droit ? Les Parties
au principal invoquent aussi des droits sur des zones qui « relèvent » d’elles
selon leurs thèses respectives. Il y a toutefois une différence considérable
entre l’objet d’une affaire principale, comme V instance introduite par
Malte et la Libye, et une procédure incidente d’intervention, qui a pour
seule fin d’obtenir la protection d’intérêts d'ordre juridique. Dans mon
esprit, tel est le seul but de la requête de l'Italie. Je ne vois donc pas
comment l’arrêt, au paragraphe 33, peut aboutir à la conclusion suivante :
«il s'ensuit qu’il lui est demandé de statuer sur l'existence de tels droits et
au moins sur leur étendue approximative ».

65. Au cours de la première phase de la procédure d’intervention — la
seule qui nous préoccupe ici — la tâche de la Cour consiste uniquement à

84
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 84

décider si elle entend ou non faire droit à la requête. Ce n’est que si elle
admet l'intervention que l’intervenant est tenu d’exposer sur le fond l'objet
de sa demande et les raisons pour lesquelles il estime que ses intérêts sont
en cause. Comment donc la Cour pourrait-elle « statuer sur existence »
des droits de l'Italie aussi tôt dans la procédure, avant même que la région
considérée soit définie ? Les Parties principales elles-mêmes ne font jus-
qu’à présent qu’invoquer certains droits et c’est pourquoi elles ont saisi la
Cour de leurs prétentions ; la décision de la Cour, le moment venu,
déterminera les droits qui existent, s’il y en a.

66. De plus, à la fin du paragraphe 29, l'arrêt déclare que l'Italie
demande à la Cour « de statuer au moins partiellement sur les différends
entre l'Italie et l’une des Parties ou les deux ».

67. Je ferai respectueusement observer que tout au long de la procédure
l'Italie, que je sache, n’a jamais exposé à la Cour aucun différend avec les
Parties principales. Au contraire, c’est précisément l’inexistence d’un dif-
férend antérieur qui a été brandie contre l'Italie comme un argument pour
justifier le rejet de la requête et même la mise en œuvre du remède radical
de estoppel. Je vois donc mal comment l’arrêt peut parler d’un « diffé-
rend » exposé par l'Italie.

68. Or, ce différend inexistant tient une place centrale dans l’arrêt, dont
le paragraphe 32 est ainsi conçu :

« L'Italie s’est efforcée en effet de distinguer entre une demande
faite à la Cour de tenir compte de ses intérêts d’ordre juridique ou de
les sauvegarder et une demande tendant à ce que la Cour reconnaisse
ou définisse ses intérêts juridiques, ce qui reviendrait à lui soumettre
un autre litige. »

69. Cette déclaration constitue un élément crucial de l’arrêt et je me
permettrai de qualifier de non sequitur la conclusion à laquelle elle abou-
tit.

70. Je ne vois pas comment un cas d’intervention authentique et même
classique peut être assimilé à l’introduction d’un différend distinct. Quel
différend ? La Libye ou Malte ont-elles un différend quelconque avec
l'Italie ? Non, selon leurs avocats, qui sont allés jusqu’à invoquer l'absence
de différend comme une raison d’appliquer à l’Italie le principe de l’es-
toppel, ainsi que je l’ai déjà souligné. Au cours de la procédure sur la
demande en intervention, les indications données par l’Italie à titre de
première définition du domaine où elle estime avoir des intérêts d'ordre
juridique, et même les renseignements plus détaillés fournis en réponse à la
question de l’un des juges, n’ont pas été contestés par les Parties. Celles-ci
n'auraient d’ailleurs pas pu les contester, car la Cour n’a pas atteint la
deuxième phase de la procédure d'intervention, celle de l'examen de la
requête au fond. Je ne vois donc pas comment l’arrêt peut apercevoir, dans
l’objet de la requête italienne, un « différend distinct ». Quant à la pré-
sentation future de l’intervention sur le fond, il est prématuré de conclure
qu’elle équivaudrait à un autre litige.

71. Or, Pexistence de cet autre litige futur et indéterminé fournit l’ar-

85
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 85

gument décisif par lequel arrêt rejette la requête, celui de la nécessité d’un
lien juridictionnel nouveau et spécial entre l'Italie et les Parties à l’affaire.
En effet, l’arrêt déclare au paragraphe 37 :

« Un tel litige pourrait faire l’objet de négociations aboutissant soit
à son règlement — c’est-à-dire, dans le cas d’un litige concernant une
frontière maritime, à une délimitation acceptée par les parties — soit à
la conclusion d’un compromis en vue de sa résolution par un organe
judiciaire ; il ne pourrait cependant pas être porté devant la Cour par
voie d’intervention. »

72. La conclusion de l’arrêt reste donc fondée sur l’absence de lien
juridictionnel pour ce « litige supplémentaire », dont l’existence n’est pas
prouvée, bien que la Cour déclare, à Ja fin du paragraphe 38 :

« la Cour n’a pas à décider si, en règle générale, pour toute interven-
tion fondée sur l’article 62, et comme condition de son admission,
l'existence d’un lien juridictionnel valable doit être démontrée ».

73. Plus loin, au paragraphe 41, la Cour affirme :

« Il a été souligné plus haut que la demande d'intervention italienne
tend inévitablement à créer une situation dans laquelle la Cour serait
saisie d’un différend entre l'Italie, d’une part, et la Libye et Malte ou
chacun de ces Etats pris séparément, d’autre part, sans le consente-
ment de ces derniers ; l’Italie deviendrait donc partie à un ou à
plusieurs différends dont la Cour n’est pas actuellement saisie. La
nature de la présente affaire serait ainsi transformée. Ces considéra-
tions, de l’avis de la Cour, constituent des motifs de ne pas faire droit à
la demande d'intervention. »

74. Dans ces conditions, la requête est rejetée alors qu’il n’existe aucun
différend, quel qu'il soit, entre les Parties principales et l’Italie, et cela au
nom d’un autre litige que la Cour croit inévitable à l’avenir et pour lequel
un lien juridictionnel spécial serait nécessaire. Je me permets d'exprimer
mon désaccord avec cette conclusion fondée sur des prédictions et des
pronostics portant sur des événements futurs. Actuellement et aux fins de
Particle 62 il n’y a pas de différend, le consentement des Parties n’est pas
nécessaire et, selon moi, il suffisait largement de la compétence incidente
pour accueillir la requête à fin d’intervention.

75. Dans l'argumentation des Parties et l’arrét lui-même, un point sim-
ple mais important n’a pas assez retenu l’attention. Il concerne la nature
même de l'intervention, connue et pratiquée dans les systèmes juridiques
internes, et que son inclusion dans le Statut ne saurait modifier. Dans le
cadre du Statut, l'intervention est et sera toujours une procédure incidente,
comme les exceptions préliminaires à la recevabilité, l'indication de me-
sures conservatoires en vertu de l’article 41, ou l'interprétation et la revi-
sion en vertu des articles 60 et 61.

86
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) ° 86

76. Les procédures incidentes ont en commun de présupposer l’exis-
tence d’une procédure contentieuse principale, introduite par voie de
requête ou de compromis entre les parties principales. Elles « se greffent »,
pour ainsi dire, sur l’affaire en cours et leur existence présente un caractère
ancillaire par rapport au procès principal. I] n’est donc pas question de la
nécessité d’un lien juridictionnel nouveau et spécial pour la procédure
incidente. Le lien juridictionnel est celui même qui, étabh pour l’affaire
principale, s'étend à l’incident de procédure constitué par la requête à fin
d'intervention. De plus, l’intervention en vertu de l’article 62 est une
procédure préliminaire, dont le sort dépend de la décision de la Cour
comme le paragraphe 2 du même article le prévoit expressément. La
décision discrétionnaire ou, selon l’expression de sir Gerald Fitzmaurice,
« quasi discrétionnaire » de la Cour achève la première phase de la pro-
cédure d’intervention. Si la requête est accueillie, intervenant doit fournir
tous les éléments de fait et de droit à l'appui de sa cause. Ce serait la
deuxième phase, dont la Cour n’a pas l’expérience, car aucun des rares
cas d'intervention dont elle a connu jusqu'ici n’a dépassé le stade prélimi-
naire.

77. Voilà pourquoi l’article 62 demande seulement au candidat à l’in-
tervention de fournir un commencement de preuve à l’appui de ce qu’il
estime (il estime et rien de plus) être un intérêt d'ordre juridique pour lui en
cause dans la procédure contentieuse entre les parties principales. Cette
procédure préliminaire se déroulera devant la Cour dans le cadre de
laffaire principale, la compétence étant établie par les plaideurs princi-
paux.

78. Pendant la procédure orale, les Parties principales ont soutenu que,
du fait qu’il figure au chapitre III du Statut relatif à la procédure, lar-
ticle 62 ne saurait déroger aux dispositions générales des articles 36 et 37 en
matière de compétence. Ii convient de répondre à cela que le chapitre HI —
« Procédure » — contient aussi l’article 53, disposition très importante —
vestige à certains égards de l’ancien idéal d’établir un tribunal internatio-
nal permanent à compétence obligatoire — qui habilite la Cour à connaître
d’une affaire, même contre la volonté de l’une des parties, dans la procé-
dure par défaut. La Cour a une grande expérience de ce genre d’affaires, où
Pune des parties ne comparait pas ou ne fait pas valoir ses moyens (Com-
pétence en matière de pêcheries, Essais nucléaires, Prisonniers de guerre
pakistanais, Plateau continental de la mer Egée, Personnel diplomatique et
consulaire des Etats-Unis à Téhéran). Or dans le cas de l’article 53, où un
lien juridictionnel doit être établi à fortiori, que prévoit le Statut ? Garde-
t-il le silence sur la question de compétence comme l’article 62 ? Non, il
déclare catégoriquement, au paragraphe 2, que la Cour doit s’assurer
qu’elle a compétence aux termes des articles 36 et 37. Si le lien juridic-
tionnel était nécessaire à l’application de l’article 62, le Statut ne contien-
drait-il pas dans ce cas une disposition semblable ?

79. Selon moi, au sujet de la nécessité d’un lien juridictionnel spécial
pour la procédure d’intervention, la situation est tout à fait claire. Aucune

87
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 87

exigence de ce genre ne figure ni à l’article 62, ni à l’article 63. Même ceux
qui proclament le caractère indispensable d’un tel lien dans le cas de
l'article 62 reconnaissent qu'il n’est pas requis pour l’article 63. Dans ces
conditions, il semblerait bien normal que Particle 62 contienne une for-
mule semblable au paragraphe 2 de l’article 53, pour marquer la différence
entre les procédures à suivre selon qu’il s’agit de l’un ou de l’autre type de
saisine incidente à fin d'intervention. Un auteur bien connu, fort au cou-
rant des problèmes de la Cour internationale de Justice, affirme :

« La compétence incidente a pour caractère particulier de ne pas
dépendre du consentement spécial des parties mais d’un fait objectif,
tel que l'existence d’une « procédure » devant la Cour...

Le fait que la compétence incidente de la Cour se fonde seulement
de façon indirecte sur le consentement des parties, autrement dit
présente un caractère objectif, permet aussi de la qualifier de com-
pétence intrinsèque. » (Rosenne, The Law and Practice of the Inter-
national Court, vol. I, p. 422-423.)

80. Ceux qui insistent sur la nécessité du lien juridictionnel ne voient
pas les grandes différences entre les régimes qu’applique le Statut aux
affaires normales et principales et aux affaires de compétence incidente
respectivement. L’intervention appartient à cette dernière catégorie, avec
les mesures conservatoires, l'interprétation et la revision des arrêts.

81. Au paragraphe 42, l'arrêt examine la relation entre les articles 59 et
62 du Statut, problème longuement débattu en plaidoirie. Je pense que
l'article 59 est destiné à sauvegarder l’effet relatif de la chose jugée de
manière générale. S’il suffisait à protéger les Etats tiers quand ceux-ci se
voient contraints de présenter une requête à fin d'intervention, l’article 62
n'aurait pas sa place dans le Statut. Si l'Italie a eu recours à l’article 62, ce
n’est pas par l’effet d’une simple préférence, comme le dit le paragraphe 42
de l'arrêt ; c’est parce qu’elle estimait que ses intérêts d’ordre juridique
étaient pour elle en cause dans l'affaire principale. I] s’agit là d’une forme
de protection directe prévue par l’article 62 et différente du principe
général de l’article 59, qui se contente d’énoncer le principe que les déci-
sions sont res inter alios acta pour les Etats tiers.

82. En ce qui concerne le paragraphe 43 de l'arrêt, qui traite aussi du
problème des droits et intérêts des Etats tiers, je voudrais rappeler que les
droits relatifs au plateau continental sont reconnus comme intrinsèques,
ipso facto et ab initio, et ne dépendent d’aucune sorte de proclamation,
d'occupation, ni de titre. L'article 77, paragraphe 3, de la convention de
Montego Bay dispose très clairement :

88
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 88

« Les droits de l'Etat côtier sur le plateau continental sont indé-
pendants de l’occupation effective ou fictive, aussi bien que de toute
proclamation expresse. »

L'emploi du mot « titre » à propos des Parties principales et des Etats tiers
risque d’induire en erreur et méconnait les idées dont s’inspire la nature
même des droits sur le plateau continental.

83. De plus, je ne suis pas d’accord avec la fin de ce paragraphe, qui fait
la part trop belle aux « préférences » des parties vis-à-vis d’une requête à
fin d'intervention. La Cour ne saurait éviter de tenir compte du choix des
parties, mais aucune de celles-ci ne possède un droit de « veto ». Leur
opinion ne saurait devenir la condition dont dépend la décision de la Cour,
ni influencer et déterminer le service plus ou moins grand que leur rendra
l'arrêt. Ces questions relèvent de la Cour. Comme l'arrêt lui-même le
reconnaît au paragraphe 46 :

« La Cour décide » d’une requête à fin d'intervention, et … l’oppo-
sition des Parties en cause, quoique très importante, n’est qu’un élé-
ment d'appréciation parmi d’autres. »

84. La présente affaire met en question bien autre chose que les élé-
ments qui font l’objet de la requête italienne. Elle met en question l’utilité,
l'avenir et la survie de l'institution de l’intervention dans le cadre du Statut
de la Cour internationale de Justice.

85. On l’a déjà dit, l'intervention est un important procédé du droit
judiciaire dans tous‘les systèmes juridiques du monde, sans exception ;
c’est la voie de recours appropriée pour protéger les intérêts des tiers dans
une affaire contentieuse pendante. C’est un instrument indispensable pour
la bonne administration de la justice, son opportunité et son efficacité.

86. Les auteurs du Statut savaient ce qu’ils faisaient, et l’on continue
à reconnaître aujourd’hui qu'il est important, et même nécessaire, de
conserver l’institution de l'intervention dans la structure des organes judi-
ciaires internationaux permanents.

87. Une preuve éloquente de ce fait se trouve dans l'élaboration du
statut du Tribunal international du droit de la mer, à l’annexe VI à la
convention sur le droit de la mer du 7 octobre 1982 (A/CONF.62/122,
p. 193 et suiv.). Les articles 31 et 32 du statut du Tribunal sont en effet
étroitement calqués sur les articles 62 et 63 de notre Statut. Ainsi, soixante-
deux ans plus tard, les mêmes principes ont été énoncés dans la tentative la
plus récente de création d’un organe judiciaire international permanent
pour les questions concernant le droit de la mer.

88. Si le libellé des articles 62 et 63 était vague, ambigu, imprécis et
incomplet, n’aurait-il pas été modifié, amendé et corrigé au cours des longs
et minutieux travaux préparatoires qui ont abouti à la rédaction du statut

89
PLATEAU CONTINENTAL (OP. DISS. SETTE-CAMARA) 89

du nouveau tribunal ? Si les conditions préalables du lien juridique et de
l’objet précis, ces innovations introduites dans notre Règlement, méri-
taient vraiment d’être reconnues par la communauté juridique interna-
tionale, n’auraient-elles pas été incorporées dans le texte des nouveaux
articles ?

89. Rien de semblable ne s’est produit, et nos articles 62 et 63 se
trouvent repris dans un document international important, qui définit la
structure du nouveau tribunal.

90. Si un Etat qui se trouve dans la situation de l'Italie ne peut pas
intervenir sur la base de l’article 62, je me demande quand et dans quelles
circonstances une intervention sera possible. Un Etat qui estime que, dans
un différend entre d’autres parties, un intérêt d’ordre juridique est pour lui
en cause, peut-il négocier un compromis avec ces parties, acquérant ainsi
qualité pour intervenir ? Les négociations de ce genre prennent générale-
ment beaucoup de temps. I a fallu plus de six ans à la Libye et à Malte pour
notifier à la Cour le compromis signé dès 1976. Une fois que l'instance
principale est introduite, comment l’intervenant éventuel pourrait-il obte-
nir qu’un tel compromis soit négocié, signé et ratifié avant la clôture de la
procédure écrite au principal ? Cette voie serait manifestement imprati-
cable. D’autre part, le candidat à l’intervention pourrait-il, dans le feu
d’une procédure contentieuse, faire la déclaration prévue à l’article 36,
paragraphe 2, du Statut, imposant de la sorte aux parties principales la
réciprocité nécessaire avant de présenter sa requête ? Cette solution serait
également contraire au bon sens, et impossible à mettre en œuvre, étant
donné le temps requis pour cette démarche et le fait que les parties au
principal n’envisageraient pas sans méfiance une procédure incidente
d'intervention, avec ses risques de perturbation dans la conduite de leur
affaire. Ainsi le seul cas d'intervention serait celui dans lequel, par coin-
cidence, il existerait un lien juridictionnel antérieurement établi avec les
deux parties en cause. Si cela devait jamais se produire, l'intervention ne
servirait à rien, car Etat bénéficiant de ce lien juridictionnel serait en
mesure d'introduire une instance normale contre les autres parties. Je ne
vois donc pas comment l'exigence du lien juridictionnel pourrait prendre
place dans la procédure incidente d’intervention. Je n’hésite pas à dire que
la requête italienne à fin d'intervention dans l'affaire Jamahiriya arabe
libyenne/ Malte était sans aucun doute recevable. Je pense que la requête
italienne remplissait toutes les conditions de l’intervention imposées par
l'article 62 du Statut.

{Signé) José SETTE-CAMARA.

90
